WEBB, Judge.
The defendant assigns error to the court’s finding him in contempt for removing the locks and copy of the temporary restraining order when the temporary restraining order did not forbid him from doing so. We believe this assignment of error has merit. G.S. 19-2.3 provides in part:
“[T]he court may, on application of the complainant showing good cause, issue an ex parte temporary restraining order in accordance with G.S. 1A-1, Rule 65(b), preserving the status quo and restraining the defendant and all other persons from removing or in any manner interfering with any evidence specifically described, or in any manner removing or interfering with the personal property and contents of the place where such nuisance is alleged to exist, until the decision of the court granting or refusing such preliminary injunction and until further order of the court thereon ....
*157Any violation of such temporary restraining order is a contempt of court, and where such order is posted, mutilation or removal thereof, while the same remains in force, is a contempt of court, provided such posted order contains therein a notice to that effect.”
The statute requires that in order for a person to be found in contempt for removing a posted restraining order the order must by its terms forbid the removal. The order did not do so in this case. Although the statute does not mention the removal of the padlocks, we believe a person does not violate the terms of an order by removing a padlock when the order does not forbid such removal. We hold it was error to find the defendant Oscar Blackwell in contempt for removing the copy of the temporary restraining order and padlocks when the temporary restraining order did not forbid him from doing so.
The State contends that by removing the locks Mr. Blackwell violated the part of the temporary restraining order which forbade him from using the premises. We do not believe we should so interpret the action of Mr. Blackwell in relation to the order. We believe that to use the premises he would have had to take them under his control in a more positive way than removing the padlocks. There is no evidence that he did so.
Mr. Blackwell also contends that he had a constitutional right to a jury trial which was infringed when the court heard the matter without a jury. He relies on Bloom v. Illinois, 391 U.S. 194, 88 S.Ct. 1477, 20 L.Ed. 2d 522 (1968) and Cheff v. Schnackenberg, 384 U.S. 373, 86 S.Ct. 1523, 16 L.Ed. 2d 629 (1966). In light of our decision, we do not pass on the constitutional question.
We reverse and remand for an order consistent with this opinion.
Reversed and remanded.
Judges Vaughn and Arnold concur.